AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITE~~T~ DISTRICT COURT
                                            sou1'1-nMN rn'"s':t'rucT OF CALIFORNIA
              UNITED STATES OF AMlffl<:m\1             30 p \:          ~DGMENT IN A CRIMINAL CASE
                                    V.                   .-.,--·,. , ~d,:5~iy-Offenses Committed On or After November 1, 1987)
              ERICK ALVARADO-Butmt~_i-f:f~:}••-- ';';._:·,::,.\JrC{\'.t\i\
                                SQ\S\n':: •.. ' - ·                 Case Number:             3 :20-CR-00540-WQH
                                                       R!'f'v
                                                                     Raphaella Friedman
                                                                     Defendant's Attorney
USM Number                          93906-298
• -
THE DEFENDANT:
1Z1 pleaded guilty to count(s)            1 of the Superseding Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                       Count
8: 1325(a)(l) - Improper Attempted Entry By An Alien (Misdemeanor)                                                          ls




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)         Underlying Information                     is         dismissed on the motion of the United States.

IZI   Assessment: $10.00 remitted as waived


D     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     HON. WILLIAM Q. HA
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ERICK ALVARADO-BUENO (1)                                                  Judgment - Page 2 of 2
CASE NUMBER:              3 :20-CR-00540-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.               on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.
      ------------


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3 :20-CR-00540-WQH
